Title: To George Washington from Henry Laurens, 25 May 1778
From: Laurens, Henry
To: Washington, George


                    
                        Sir.
                        York Town [Pa.] 25 May 1778
                    
                    My last to Your Excellency was under the 21st by Wilkinson.
                    Doctor Scudder on his return to New Jersey is so obliging as to take charge of this, & also of a packet containing 100 Copies of an Act of Congress, half of these in En[g]lish & the other half in German—Recommending to the several States to exempt from Militia duty & to disqualify for acting as Substitutes all prisoners & Deserters from the British Army & Navy during the present War—Congress apprehend that a proper dispersion of these Acts in the Neighborhood of the Camp & even in the Enemy’s Garrison if practicable, will produce good effects—more of these shall be sent upon the first intimation from Your Excellency. I have the honor to be With the highest Respect & Regard Sir Your Excellency’s Most obedient & most humble servant
                    
                        Henry Laurens, President of Congress.
                    
                